Citation Nr: 0836522	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  95-27 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico




THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service-connected chondromalacia of the left knee.  

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected chondromalacia of the right knee.  

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected degenerative joint disease (DJD) of 
the left knee.  

4.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected DJD of the right knee.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and mother


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to August 
1981.  He also had service in the Reserve from July 1985 to 
December 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of various RO's.  The Regional 
Office in Albuquerque, New Mexico, has current jurisdiction.  

This case was previously before the Board of Veterans' 
Appeals (Board) in June 2001, November 2003, and November 
2006 when it was remanded for further development.  

In a statement received in March 2005, the veteran claimed 
that he has a dental condition secondary to post-traumatic 
stress disorder (PTSD).  This is referred to the RO for 
appropriate consideration.  


FINDINGS OF FACT

1.  The service-connected right knee disability currently is 
shown to be manifested by complaints of pain, instability or 
giving away, and difficulty walking and findings of patellar 
chondromalacia and a probable contusion of the fibular head 
and possible impairment of the biceps femoris tendon with 
small joint effusion and early DJD and to be productive of 
functional loss with flexion limited to no less than 110 
degrees and a disability picture that more closely 
approximates a functional loss with extension limited by 15 
degrees; more than slight recurrent subluxation or 
instability is demonstrated.  

2.  The service-connected left knee disability currently is 
shown to be manifested by complaints of pain, instability or 
giving away, and difficulty walking and findings of patellar 
chondromalacia and early DJD and to be productive of a 
functional loss with flexion limited to no less than 110 
degrees and a disability picture that more closely 
approximates a function loss with extension limited by 10 
degree; more than slight recurrent subluxation or instability 
is demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected chondromalacia 
of the left knee on the basis of recurrent subluxation or 
instability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5257 
(2008).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected chondromalacia 
of the right knee on the basis of recurrent subluxation or 
instability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5257 
(2008).  

3.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected DJD of the 
left knee on the basis of limitation of motion are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a including Diagnostic Codes 5010-5003, 5260, and 5261 
(2008).  

4.  The criteria for the assignment of an initial evaluation 
of 20 percent for the service-connected DJD of the right knee 
on the basis of limitation of motion are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5010-5003, 5260, and 5261 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§ 5100 et seq. (West 2002 & Supp. 2007).  Appropriate medical 
examinations have been conducted.  

Notice as to what evidence is needed, as well as the type of 
evidence necessary to establish a disability rating and 
effective date for that disability, has been provided.  
Letters in April 2004, March 2005, and March 2007 provided 
pertinent notice and development information.  

Although the notices were not sent until after the initial 
rating denying the claims, the Board finds that any defect 
with respect to the timing of the required notice was 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  

In considering a claim for increased compensation, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

In this case, the veteran has demonstrated actual knowledge 
of the provisions, in particular, by his complaints noted at 
VA examinations, so additional notice or development is not 
necessary.  Further, the veteran is represented by a 
certified group that knows the evidence needed to support a 
claim.  

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to his claims have been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  

In sum, there is no evidence of any VA defect in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

During the course of the appeal the RO increased the rating 
for the disabilities at issue.  Even though the RO increased 
the schedular rating for the veteran's disabilities during 
the appeal, the issue of entitlement to a higher rating 
remained on appeal, as the veteran has not indicated his 
desire to withdraw the issues.  See AB v. Brown, 6 Vet. App. 
35 (1993).  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  

The record includes statements of the veteran, his service 
treatment record, his private medical reports, and the 
reports of VA examination that were conducted in March 1994, 
May 2002, July 2005, March 2007 and March 2008.  




Increased rating 

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007)  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.   See also Fenderson v. West, 12 Vet. App. 119 
(1999) concerning initial and staged ratings.  


Entitlement to a higher evaluation for bilateral 
chondromalacia

Based on inservice treatment, service connection was granted 
for right and left knee conditions in a November 1981 rating 
action.  A 10 percent disability was assigned.  A 
noncompensable evaluation was assigned in an April 1984 
rating action for chondromalacia of the left and right knees.  
In a November 2005 rating action, the disability evaluation 
was increased to 10 percent, effective on October 1993.  

The disability is rated under Diagnostic Codes 5257.  Knee 
impairment with recurrent subluxation and lateral instability 
is rated 20 percent when moderate and 30 percent when severe.  
The 10 percent rating is for slight knee subluxation and 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

Reconciling the various reports, the veteran's complaints 
include those of pain, instability or giving out, difficulty 
walking, and problems navigating stairs.  However, on review, 
the Board finds that the recorded findings show no more than 
slight knee impairment manifested by recurrent subluxation or 
instability.  

As noted, under Diagnostic Code 5257, moderate recurrent 
subluxation or lateral instability is indicative of a 20 
percent disability evaluation.  

The May 2002 VA examination report noted positive signs of 
chondromalacia which included subchondral sclerosis with mild 
concavity on the undersurface of the patella.  VA 
examinations in March 2007 and March 2008 noted a positive 
grind test with crepitation.  Significantly, the VA examiners 
indicated that there was no evidence of instability or 
subluxation.  

The May 2002 and July 2005 VA examination reports show that 
bilateral patella tracking was normal.  The examination 
reports show that the pivot shift, Lachman's test and 
drawer's signs were negative.  Therefore, without competent 
evidence showing recurrent subluxation or instability of 
moderate severity or worse, an increased rating is not 
warranted under Diagnostic Code 5257.  


Entitlement to a higher evaluation for bilateral knee 
degenerative joint disease 

A July 2005 VA X-ray study revealed early DJD of the knees.  
As noted in this case, the demonstrated arthritis and any 
instability of the knees may be rated separately; the RO in a 
November 2005 rating action assigned a separate 10 percent 
rating for DJD of the knees.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  38 
C.F.R. 4.71a, Diagnostic Code 5003.  

Limitation of extension of the leg to 5 degrees is rated at 
no percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Limitation of flexion of a leg to 60 degrees is rated at no 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

38 C.F.R. § 4.71, Plate II shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.  

With consideration of the veteran's complaints of pain, an 
increased rating based on limitation of flexion of either 
knee is not assignable in this case.  The clinical findings 
do not document that any restriction of flexion of either 
knee to less than 110 degrees.  

The July 2005 VA examination report shows that active flexion 
was to 130 degrees and passive motion was to 140 degrees.  At 
VA examination in March 2007, active and passive flexion was 
to 110 degrees in both knees.  

However, the VA examination in March 2007 noted findings that 
support the assertion that the service-connected bilateral 
knee disability had increased in severity.  First, the VA 
examiner noted that extension of the left knee was limited by 
10 degrees.  This VA examiner also noted that extension of 
the right knee was limited by 15 degrees.  

These current findings show a functional loss of left knee 
extension that would consistent with the currently assigned 
10 percent rating under Diagnostic Code 5261, but not higher.  

These findings as recorded also tend to equate with a level 
of functional limitation that, without more, more nearly 
resembles the criteria for an increased initial rating of 20 
percent under Diagnostic Code 5261.  

The Board has considered any pain-related functional 
impairment as set forth in the DeLuca case.  However, on 
repetitive testing of the knees in July 2005, flexion was 
performed from 0 to 120 degrees.  

The VA examiner in March 2007 noted an increase in pain on 
repetitive flexion, but no change in the range of motion for 
either knee.  There also was no incoordination, weakened 
movement or excess fatigability involving either knee.  

Taking into consideration the VA examiners remarks concerning 
functional loss, the Board finds that higher ratings based on 
functional loss due to pain are not assignable.  

The Board has also considered additional diagnostic codes.  
While there are other diagnostic codes that provide for 
higher ratings, the manifestations required for the 
assignment of a higher rating are not shown.  Similarly, 
without double counting the same disability, a higher or 
separate rating based on the X-ray findings of arthritis of 
both knees would not be assignable.  



ORDER

An evaluation in excess of 10 percent for the service-
connected chondromalacia of the left knee on the basis of 
recurrent subluxation and instability is denied.  

An evaluation in excess of 10 percent for the service-
connected chondromalacia of the right knee on the basis of 
recurrent subluxation and instability is denied.  

An initial evaluation in excess of 10 percent for the 
service-connected DJD of the left knee on the basis of 
limitation of motion is denied.  

An initial evaluation of 20 percent for the service-connected 
DJD of the right knee on the basis of limitation of motion is 
granted, subject to the regulations controlling the payment 
of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


